Citation Nr: 1011576	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  06-38 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the rating reduction from 100 percent to 20 percent 
for adenocarcinoma of the prostate, effective October 1, 
2006, was proper, to include entitlement to an increased 
rating in excess of 20 percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1965 to July 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2006 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The file was later transferred to the RO in Houston, Texas.  


FINDINGS OF FACT

1. In a rating decision in September 2005, the RO granted 
service connection for adenocarcinoma of the prostate, 
associated with herbicide exposure, and awarded a 100 percent 
rating under Diagnostic Code 7528, effective June 10, 2005.

2. In a rating decision in May 2006, the RO proposed to 
reduce the rating for adenocarcinoma of the prostate from 100 
percent to 20 percent.

3. In a rating decision in July 2006, the RO finalized the 
rating reduction from 100 percent to 20 percent for 
adenocarcinoma of the prostate, effective October 1, 2006; at 
the time, the evidence of record showed that prostate cancer 
was in remission.

4. The Veteran's residuals of prostate cancer are manifested 
predominantly by voiding dysfunction with daytime voiding 
every 2-3 hours, and awakening to void several times a night, 
without a requirement of an appliance or credible evidence of 
the Veteran wearing of absorbent materials, and; there was no 
evidence of local reoccurrence or metastasis of the prostate 
cancer.


CONCLUSIONS OF LAW

1. The rating reduction from 100 percent for adenocarcinoma 
of the prostate was in accordance with procedural due 
process.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.105(e), 4.115b, Diagnostic Code 7528, Note (2009).

2. The criteria for a 40 percent rating from October 1, 2006 
for adenocarcinoma of the prostate were not met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.115a, 4.115b, Diagnostic Code 7528 (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696, 1700-1701 (April 21, 
2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

In a rating reduction case, the notice provisions of 38 
C.F.R. § 3.105(e), which provide that where the reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction of compensation payments currently being made, a 
rating proposing the reduction will be prepared setting forth 
all material facts and reasons.  The veteran will be notified 
at his latest address of record of the contemplated action 
and furnished detailed reasons therefore, and will be given 
60 days for the presentation of additional evidence to show 
that compensation payments should be continued at their 
present level.  And if additional evidence is not received 
within that period, final rating action will be taken and the 
award will be reduced effective the last day of the month in 
which a 60-day period from the date of notice to the veteran 
of the final rating action expires.

Where as here, the notice provisions of the rating reduction 
essentially mirror the notice requirements of the VCAA, and 
as the Veteran has been afforded the procedural safeguards of 
due process, further procedural due process on the rating 
reduction is not implicated.

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting Veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letter, dated in July 2005, November 2006, and September 
2009.  The notice included the type of evidence needed to 
substantiate the claims for increase, namely, evidence that 
the symptoms had increased.

The Veteran was notified that VA would obtain service 
treatment records, VA records, and records from other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any non-Federal 
records on his behalf.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable.

Regarding the content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) 
(38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. 
App. 473, 484-86 (2006) (notice of the elements of the 
claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. 
Cir. 2009) (evidence demonstrating a worsening or increase in 
severity of a disability and the effect that worsening has on 
employment).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in November 2009.  Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records and VA records and afforded the Veteran a 
VA examinations in April 2006 and October 2009.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claims 
is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served in Vietnam during the Vietnam era and it 
is presumed that he was exposed to certain herbicides, 
including a herbicide commonly referred to as Agent Orange.  
VA records show that in April 2005 the Veteran was diagnosed 
with adenocarcinoma of the prostate and underwent radiation 
therapy.

In a rating decision in September 2005, the RO granted 
presumptive service connection for adenocarcinoma of the 
prostate under 38 U.S.C.A. § 1116 (as a cancer of the 
prostate is a presumptive disease associated with herbicide 
exposure in Vietnam), and granted a 100 percent rating under 
Diagnostic Code 7528, effective June 10, 2005.

Under Diagnostic Code 7528, following surgery or other 
therapeutic measures, a 100 percent rating is assigned with a 
mandatory VA examination at the expiration of six months 
following the termination of any active therapy.  Any change 
in the rating based on the examination is subject to the 
provisions of 38 C.F.R. § 3.105(e) (procedure for a rating 
reduction).  If there has been no local reoccurrence or 
metastasis, the disability is rated as voiding dysfunction or 
renal dysfunction, whichever is predominant.

The Veteran completed radiation therapy in July 2005, which 
was the last time he received active therapy for his 
adenocarcinoma of the prostate.  Up until this point in time, 
he had not experienced any urinary problems.  In August 2005 
it was noted he had rare urinary incontinence in scant 
amounts.  In September 2005, VA caregivers noted the Veteran 
had no post-radiation side effects.

On VA examination in April 2006, the Veteran reported that he 
did not have lethargy, weakness, anorexia, weight loss or 
weight gain.  He had urinary frequency and nocturia occurring 
3 times per night.  He did not have incontinence.  He did not 
have any urinary tract infections, renal colic, bladder 
stones, or nephritis.  He has not required any 
catherizations, dilatations, or drainage procedures.  He was 
not taking any medications for any urinary conditions.    The 
treatment has not affected the Veteran in his usual 
occupation or daily activities.  He did have erectile 
dysfunction, which was the only residual the VA examiner 
noted was the result of the adenocarcinoma of the prostate 
and treatment.  There was no evidence of recurrence or 
metastases of the adenocarcinoma of the prostate.

In accordance with 38 C.F.R. § 3.105(e), in a rating decision 
in May 2006, the RO proposed to reduce the 100 percent rating 
for adenocarcinoma of the prostate cancer to 20 percent, of 
which the Veteran was notified.  In a rating decision in July 
2006, the RO finalized the rating reduction from 100 percent 
to 20 percent for adenocarcinoma of the prostate cancer, 
effective October 1, 2006, of which the Veteran was notified.

The Questions Presented

The instant appeal involves two questions: first, whether the 
reduction from 100 percent was in accordance with 38 C.F.R. § 
3.105(e) (procedural due process); and second, if the 
reduction was procedurally proper, was the 20 percent rating 
the correct rating under Diagnostic Code 7528.

The Rating Reduction and 38 C.F.R. § 3.105(e)

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528, prostate 
cancer is rated 100 percent following surgery with a 
mandatory VA examination at the expiration of six months 
following the end of active therapy.  Any change in the 
rating based on the examination is subject to the provisions 
of 38 C.F.R. § 3.105(e) (procedural due process for a rating 
reduction).  If there has been no local reoccurrence or 
metastasis, the disability is rated as voiding dysfunction or 
renal dysfunction, whichever is predominant.

Pursuant to 38 C.F.R. § 3.105(e) where a reduction in the 
rating for a service-connected disability is considered 
warranted and the lower rating would result in a reduction of 
compensation, a rating proposing the reduction will be 
prepared setting forth all material facts and reasons.  The 
Veteran will be notified at his latest address of record of 
the contemplated action and furnished detailed reasons 
therefore, and will be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at the present level.  A final rating action 
will reduce the compensation effective the last day of the 
month in which a 60-day period from the date of notice to the 
Veteran of the final rating action expires.

Analysis

In a rating decision in May 2006, the RO proposed the rating 
reduction, setting forth the material facts and reasons for 
the reduction, namely, no evidence of recurrence of the 
cancer and the predominant disability was a voiding 
dysfunction, which was rated as urinary leakage, urinary 
frequency, or obstructive voiding and the reason a 20 percent 
rating and not a 30 or 40 percent rating was assigned.  In 
addition, the Veteran started to receive special monthly 
compensation for the loss of a creative organ due to his 
erectile dysfunction.

In a letter in May 2006, the RO notified the Veteran of the 
proposal to reduce the rating and provided him with a copy of 
the rating decision.  The Veteran was afforded the 
opportunity for a hearing and to present evidence within 60 
days to show that the rating should not change. After the 
termination of the 60-day period, in a rating decision in 
July 2006, notice of which was provided by letter, dated in 
July 2006, the RO finalized the rating reduction, effective 
the last day of the month in which the 60-day period from the 
date of notice to the Veteran of the final rating action 
expired, that is, September 30, 2006, (the 60-day period from 
the date of notice in July 2006 of the final rating action, 
expired during the month of September 2006)  Under 38 C.F.R. 
§ 3.31, payment of monetary benefits may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective.  Thus, the 10 
percent rating became effective September 30, 2006, but 
payment may not start until October 1, 2006).

For the reasons stated, the RO complied with the procedural 
due process requirements of 38 C.F.R. § 3.105(e), pertaining 
to notice of and reasons for a proposed rating reduction, 
notice of a final rating reduction, and the prospective 
assignment of an effective date, following the expiration of 
the 60-day from the date of notice to the Veteran of the 
final rating action.

Rating Cancers of the Prostate that are in Remission

Rating Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155.  Separate Diagnostic 
Codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. 
App. 505, 519 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

As noted, the Veteran's disability, adenocarcinoma of the 
prostate, is rated as voiding dysfunction or renal 
dysfunction, whichever is predominant.  There are also rating 
criteria for genitourinary disabilities that may be relevant.

For urinary tract infection, the criteria for a separate 
compensable rating, or 10 percent, are long-term drug 
therapy, 1-2 hospitalizations per year and/or requiring 
intermittent intensive management.  A maximum 30 percent 
rating is assigned for recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
time/year), and/or requiring continuous intensive management. 
38 C.F.R. § 4.115a.

Voiding dysfunction is rated as urine leakage, frequency, or 
obstructed voiding. 38 C.F.R. § 4.115a.  These criteria are 
further described as follows.

For continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence, the criterion 
for the next higher rating, or 40 percent rating, is the 
wearing of absorbent materials which must be changed 2-4 
times per day.  38 C.F.R. § 4.115a.

For urinary frequency, a 20 percent rating is assigned for 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night.  A maximum 
40 percent rating is assigned for daytime voiding interval 
less than one hour, or awakening to void five or more times 
per night.  38 C.F.R. § 4.115a.

For obstructed voiding, the criteria for a 10 percent rating 
are marked obstructive symptomatology (hesitancy, slow or 
weak stream, decreased force of stream) with any one or 
combination of the following: (1) post void residuals greater 
than 150 cc., (2) uroflowmetry, with markedly diminished peak 
flow rate (less than 10 cc/sec.), (3) recurrent urinary tract 
infections secondary to obstruction, and (4) stricture 
disease requiring periodic dilatation every 2 to 3 months.  A 
maximum 30 percent rating is assigned for urinary retention 
requiring intermittent or continuous catheterization.  38 
C.F.R. § 4.115a.

Under 38 C.F.R. § 4.115, the criteria for a compensable 
rating, 30 percent, for renal dysfunction are albumin 
constant or recurring with hyaline and granular casts 30 or 
red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under Diagnostic 
Code 7101.

Factual Background

The Veteran's adenocarcinoma of the prostate was diagnosed in 
April 2005 and shortly thereafter, he began radiation 
treatment.  The treatment finished in July 2005 without any 
apparent urinary residuals.  There was no surgical treatment 
or chemotherapy.

Up until this point in time, he had not experienced any 
urinary problems.  In August 2005 it was noted that he had 
rare urinary incontinence in scant amounts.  In September 
2005, VA caregivers noted the Veteran had no post-radiation 
side effects.

On VA examination in April 2006, the Veteran reported he did 
not have lethargy, weakness, anorexia, weight loss or weight 
gain.  He had urinary frequency and nocturia occurring 3 
times per night.  He did not have incontinence.  He did not 
have any urinary tract infections, renal colic, bladder 
stones, or nephritis.  He has not required any 
catherizations, dilatations, or drainage procedures.  He was 
not taking any medications for any urinary conditions.    The 
treatment has not affected the Veteran in his usual 
occupation or daily activities.  He did have erectile 
dysfunction, which was the only residual the VA examiner 
noted was the result of the adenocarcinoma of the prostate 
and treatment.  There was no evidence of recurrence or 
metastases of the adenocarcinoma of the prostate.

In May 2006, approximately two weeks after the RO issued a 
rating proposing to reduce the rating from 100 percent to 20 
percent, the Veteran reported frequency/urgency in urination.  
He also reported weight loss and diarrhea, but the Board 
notes the latter two symptoms were later discovered to be the 
result of unrelated lactose intolerance.

In August 2006 the Veteran received a prescription medication 
for his urinary urgency.

In January 2007 and again in July 2007, the Veteran's VA 
caregivers noted he was still using the prescription 
medication for urinary urgency and did not have any urinary 
complaints. 

In July 2009, the Veteran had no voiding complaints and there 
were no signs of recurrence or metastasis of the cancer such 
as a secondary primary tumor.  

In August 2009, just before the Veteran received a knee 
replacement, VA listed his current medications and none of 
them were listed as needed for urinary urgency, leakage, or 
frequency.  In the pre-operative examination, the physician 
wrote that the Veteran did not have dysuria.

In October 2009, the Veteran underwent a VA examination, and 
reported suffering urinary incontinence since the radiation 
treatment.  He claimed to wear absorbent pads three to four 
times a day.  He stated every time he drinks a glass of 
water, he needed to rush to the bathroom or he would wet his 
pants.  He stated he wears a pad when he goes outside, such 
as to go shopping or to fill the car with gas.  His only 
urinary complaints were urgency and dribbling.  He denied any 
hesitancy, weak or intermittent stream, pain, need to strain, 
hematuria, retention or urethral discharge.  He had daytime 
voiding every 2 to 3 hours and 2 voidings at night.  He did 
not have renal colic, recurrent urinary tract infections, 
obstructed voiding, history of urinary tract stones, renal 
dysfunction or failure, acute nephritis, hydronephrosis or 
cardiovascular symptoms.  He did complain of erectile 
dysfunction and insisted he was not using any medication.  
The examiner noted the Veteran has been treated for erectile 
dysfunction, including medication, since 2004.

Upon examination, the Veteran's bladder, urethra, testicles, 
and prostate were normal.  All laboratory tests were normal.

Also at the October 2009 VA examination, the Veteran claimed 
the disability had a severe effect upon chores and prevented 
him from shopping, exercise, or participating in recreational 
or sporting activities.  It did not prevent him in his usual 
activities of daily living such as feeding, bathing or 
grooming.

The examiner noted that the Veteran claimed to wear absorbent 
pads when he went outside his home, but the examiner also 
noted that the Veteran was not wearing a pad when examined.  
Further, based upon his review of VA treatment records, there 
was no documentation of urinary incontinence.  The Veteran's 
prostate cancer was in remission.

Analysis

Based on the foregoing evidence, there is no demonstration 
that the Veteran's daytime voiding interval is less than one 
to two hours, that he awakens to void 5 times or more a 
night, that he has urinary retention requiring 
catheterization, that he has recurrent infections requiring 
drainage or frequent hospitalization, or that he has 
infections requiring continuous intensive management.  Thus, 
he has not met the criteria for a higher rating under 
Diagnostic Code 7528.

In a similar manner, there is no evidence of a renal 
dysfunction, that is, albumin constant or recurring with 
hyaline and granular casts 30 or red blood cells; or, 
transient or slight edema.  The Veteran does have 
hypertension but that preexisted the Veteran's treatment for 
adenocarcinoma and nothing in the record suggests that the 
hypertension has been exacerbated by the treatment for 
adenocarcinoma of the prostate.  There is no evidence that 
the adenocarcinoma of the prostate has recurred or 
metastized.

As to the claim by the Veteran that he needs to wear 
absorbent materials outside his home and changes the material 
up to four times per day, the Board, as fact finder, must 
determine the probative value or weight of the admissible 
evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 
(2005) (citing Elkins v. Gober, 229 F. 3d 1369, 1377 (Fed. 
Cir. 2000) ("Fact-finding in veterans cases is to be done by 
the Board).)  

The Veteran claimed to need absorbent materials especially if 
he left his house.  Yet, the VA examiner noted the Veteran 
was not wearing any absorbent materials at the VA examination 
in October 2009.  No where else in the medical evidence is it 
documented that the Veteran needed or used absorbent 
materials such as recorded by his VA caregivers at VA 
appointments or provided to him as part of VA care.

The Veteran also claimed he had suffered from urinary 
incontinence and urgency since radiation treatment for his 
disability but no such complaints were documented until May 
2006, nearly a year after the therapy stopped, and, the Board 
notes, after VA proposed reducing his rating from the 
temporary 100 percent rating awarded during the period of 
active therapy to 20 percent.  The only treatment provided to 
the Veteran consisted of a prescription medication which he 
had apparently stopped by August 2009 without any complaints 
urinary urgency returning except for those he raised at the 
VA examination.  

In addition, the Veteran has been inconsistent with his 
assertions about erectile dysfunction, claiming in 2009 that 
it started with the radiation therapy and he had not received 
any medication as treatment.  Yet, as the examiner noted, 
there is documented evidence of erectile dysfunction that 
predated the diagnosis of cancer and the Veteran in fact did 
receive medication.

In Caluza v. Brown, 7 Vet. App. 498, 511 (1995) the Court 
held that credibility can be impeached generally by a showing 
of: "interest, bias, inconsistent statements, or, to a 
certain extent, bad character."  Based on the foregoing 
reasons, the Board thus concludes the Veteran's assertions 
concerning using absorbent materials do not weigh as heavily 
as the medical evidence against a higher rating. 

It is noted that any erectile dysfunction has already been 
evaluated under its own diagnostic code and to separately 
rate erectile dysfunction as a neurologic manifestation under 
Diagnostic Code 7528 would violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14.

In a similar manner, the Veteran has asserted other 
disabilities and symptoms such as weight loss/lactose 
intolerance, hypertension, nightmares/nerve condition, 
hearing loss and diabetes mellitus.  The Board notes that 
such disabilities have been the subject of other rating 
decisions which have not been developed for appellate review 
by the Board.

Thus, the Board has considered the application of other 
diagnostic codes in order to afford the Veteran a higher 
rating but does not find any raised by the medical evidence.

In the absence of evidence of additional symptomatology, and 
as the assigned evaluation reflects the actual degree of 
impairment shown since October 1, 2006, the date the RO 
properly decreased the evaluation for the Veteran's 
adenocarcinoma of the prostate, there is no basis for staged 
ratings for this claim. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b). 

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe a veteran's disability 
level and symptomatology, then the veteran's disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate and 
referral for an extraschedular rating is not required.  Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).

Comparing the Veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedule rating is, therefore, adequate and no 
referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).


ORDER

Entitlement to restoration of a 100 percent rating for 
prostate cancer is denied. 

A rating in excess of 20 percent for residuals of prostate 
cancer from October 1, 2006 is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


